Name: COMMISSION REGULATION (EC) No 3096/93 of 9 November 1993 re-establishing the levying of customs duties on products of categories 65 and 72 (order Nos 40.0650 and 40.0720), originating in South Korea, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: Asia and Oceania;  tariff policy;  leather and textile industries
 Date Published: nan

 No L 278/20 Official Journal of the European Communities 11 . 11 . 93 COMMISSION REGULATION (EC) No 3096/93 of 9 November 1993 re-establishing the levying of customs duties on products of categories 65 and 72 (order Nos 40.0650 and 40.0720), originating in South Korea, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply Whereas, in respect of products of categories 65 and 72 (order Nos 40.0650 and 40.0720), originating in South Korea, the relevant ceilings amount to 34 tonnes and 38 000 pieces respectively ; Whereas on 28 May 1993 imports of the products in question into the Community, originating in South Korea, countries covered by preferential tariff arrange ­ ments, reached and were charged against these ceilings ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to South Korea, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff pref ­ erences for 1991 in respect of textile products originating in developing countries ('), extended for 1993 by Regula ­ tion (EEC) No 3917/92 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for 1993 for each category of products subjected in Annexes I and II thereto to individual ceilings , within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 14 November 1993 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products, imported into the Community and originating in South Korea : Order No Category(unit) CN code Description 40.0650 65 5606 00 10 Knitted or crocheted fabric other than of catego ­ (tonnes) ries 38 A and 63, of wool, of cotton or of man ­ ex 6001 10 00 made fibres 6001 21 00 6001 22 00 6001 29 10 6001 91 10 6001 91 30 6001 91 50 6001 91 90 6001 92 10 6001 92 30 6001 92 50 6001 92 90 6001 99 10 ex 6002 10 10 6002 20 10 6002 20 39 6002 20 50 6002 20 70 ex 6002 30 10 6002 41 00 6002 42 10 6002 42 30 6002 42 50 6002 42 90 (') OJ No L 370, 31 . 12. 1990, p. 39. (2 OJ No L 396, 31 . 12. 1992, p. 1 . 11 . 11 . 93 Official Journal of the European Communities No L 278/21 Order No Category(unit) CN code Description 40.0650 6002 43 31 (cont 'd) 6002 43 33 6002 43 35 6002 43 39 6002 43 50 6002 43 91 6002 43 93 6002 43 95 6002 43 99 6002 91 00 6002 92 10 6002 92 30 6002 92 50 6002 92 90 6002 93 31 6002 93 33 6002 93 35 6002 93 39 6002 93 91 6002 93 99 40.0720 72 6112 31 10 Swimwear, of wool , of cotton or of man-made (1 000 pieces) 6112 31 90 fibres 611239 10 6112 39 90 611241 10 6112 4190 6112 49 10 6112 49 90 6211 11 00 6211 12 00 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 November 1993 . For the Commission Christiane SCRIVENER Member of the Commission